Citation Nr: 0903645	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  06-04 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or on account of being 
housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1963 to September 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in February 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In July 2007, the veteran failed to appear for a hearing 
before the Board.  


FINDING OF FACT

The veteran's need for regular aid and attendance is not due 
to his service-connected post-traumatic stress disorder; the 
veteran is not permanently housebound by reason of his 
service-connected post-traumatic stress disorder.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on either 
the need for aid and attendance or by reason of being 
housebound have not been met.  38 U.S.C.A. §§ 1114, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 3.351, 3.352 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The RO provided pre-adjudication and post-adjudication VCAA 
notice by letters dated in November 2004 and in March 2006.  
The veteran was notified of the evidence needed to 
substantiate the claim of special monthly compensation based 
on the need for regular aid and attendance or housebound 
status.  The veteran was notified that VA would obtain VA 
records and records of other Federal agencies and that he 
could submit private medical records.  The notice included 
the provisions for the effective date of the claim and for 
the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life).  The regulations for special monthly 
compensation for aid and attendance or housebound status 
contain criteria that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

To the extent that the VCAA notice was provided after the 
initial adjudication, the VCAA notice was defective, but as 
the claim of special monthly compensation for regular aid and 
attendance or housebound status is denied, no disability 
rating or effective date can be assigned as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Special monthly compensation is payable to a veteran by 
reason of need for aid and attendance, or if not in need of 
aid and attendance, by reason of being housebound.

A veteran, who as the result of service-connected disability, 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance under criteria set forth in 38 
C.F.R. § 3.352(a) shall receive additional monthly 
compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disability: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  An individual who is bedridden meets the 
criteria for aid and attendance.  The regulation provides 
that being "bedridden" means that the condition which, 
through its essential character, actually requires that the 
claimant remain in bed.

The special monthly compensation at the housebound rate 
provided by 38 U.S.C. 1114(s) is payable where the veteran 
has a single service-connected disability rated as 100 
percent and: (1) Has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) Is permanently housebound by reason of 
service-connected disability or disabilities.  38 C.F.R. § 
3.350(i).

Factual Background

The veteran is service-connected for post-traumatic stress 
disorder, which is rated 100 percent disabling.  

By was of history, on VA examination for housebound status or 
regular aid and attendance in August 1999, the veteran's 
diagnoses were degenerative disc disease of the lumbar spine, 
migraine, obesity and osteomyelitis of hands, knees and 
ankles.  The veteran would leave his home to go a doctor's 
appointment, buy groceries and visit a friend.  

In September 1999, in addition to post-traumatic stress 
disorder and depression, the veteran also had had congenital 
heart failure, hepatitis C, and incontinence.  The examiner 
commented that the veteran needed home assistance as a result 
of his total problems.  

On VA examination for housebound status or regular aid and 
attendance in November 2001, the examiner noted the veteran 
lived in his car, was able to drive and had an assessment of 
morbid obesity, congestive heart failure, bilateral carpal 
tunnel syndrome, hepatitis C, post-traumatic stress disorder, 
lumbar disc disease and migraines.  In an addendum note that 
same month, the examiner indicated the veteran did not seem 
to meet the criteria for aid and attendance or housebound 
status.  

On VA examination in August 2003, the examiner commented that 
the veteran's post-traumatic symptoms and depressive symptoms 
were likely motivators for extreme overeating to the point of 
morbid obesity.  On VA examination for housebound status or 
aid and attendance in August 2003, the veteran requested aid 
and attendance due to his congestive heart failure, chronic 
obstructive pulmonary disease, and obesity.  He had 
difficulty dressing and cooking, complained of back pain, 
fatigue and shortness of breath.  The veteran was able to 
leave his home any time.  The veteran could walk less than a 
block without assistance and used a cane.  He received 
assistance three times per week with certain chores, which 
the examiner commented was adequate assistance based on the 
veteran's needs.  His diagnoses were obesity, chronic lumbar 
strain, sleep apnea, left shoulder bursitis, gastroesophageal 
reflux disease, and hepatitis C.  

In a supplemental statement of the case in April 2004, the RO 
granted the veteran special monthly pension based on the need 
for aid and attendance.  

In October 2004, the veteran filed a claim for special 
monthly compensation for regular aid and attendance or on 
account of being housebound.  The veteran complained of pain 
in his back, arm, shoulder, finger, knee and ankle.  The 
examiner noted the veteran's left ankle and wrist were 
limited in motion and grip, he had some urinary incontinence 
and had assistance from his spouse when washing.  The veteran 
could walk less than a block without assistance and used a 
cane.  The veteran spent most of his time in bed or in a 
recliner.  He would leave his home to go to a doctor's 
appointment, take his wife shopping and made annual trips to 
Oregon.  His diagnoses were post-traumatic stress disorder, 
rheumatoid arthritis, hepatitis C, diabetes type II, chronic 
obstructive lung disease, sleep apnea and obesity.  The 
examiner indicated the veteran required daily personal heath 
care services of a skilled provider.



Analysis

Aid and Attendance

The veteran maintains he needs regular aid and attendance 
because of physical ailments, which are the result of his 
service-connected post-traumatic stress disorder.  He argued 
his post-traumatic stress disorder caused his chronic 
obstructive pulmonary disease, obesity (which led to 
diabetes) and sleep apnea.  He indicated that sometimes he 
has problems leaving his home due to agoraphobia.  

Although the veteran contends that his post-traumatic stress 
disorder caused his physical disabilities, the veteran's only 
service-connected disability is post-traumatic stress 
disorder.  Special monthly compensation for aid and 
attendance under 38 C.F.R. § 3.352(a), is based on a service-
connected disability.  

Under the provisions of 38 C.F.R. § 3.352(a), it has not been 
established by the evidence of record that due to the 
veteran's sole service-connected post-traumatic stress 
disorder, he is unable to dress or undress himself, or unable 
to keep himself ordinarily clean and presentable, or unable 
to feed himself through loss of coordination of the upper 
extremities, or unable to attend to the wants of nature, or 
is unable to protect himself from hazards or dangers incident 
to his daily environment to warrant regular aid and 
attendance.  

The record clearly shows that the veteran's primary health 
problems for which he does require regular aid and attendance 
are due to nonservice-connected physical disabilities and not 
to his service-connected post-traumatic stress disorder. 

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly compensation based on the need 
for regular aid and attendance, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).



Housebound

The RO has rated the veteran's service-connected post-
traumatic stress disorder as 100 percent disabling.  The 
medical evidence shows that the veteran is not housebound.  
Rather the evidence shows the veteran leaves his home to go 
to a doctor's appointment, go shopping, and visit friends.  

As the veteran does not have one service-connected disability 
rated 100 percent disabling, which causes him to be 
housebound, the requirements for housebound benefits have not 
been met.

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly compensation by reason of being 
housebound, the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Special monthly compensation based on the need for regular 
aid and attendance or by reason of being housebound is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


